Citation Nr: 1004432	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  06-29 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service 
connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a compensable rating for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1954.

This matter is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law 
Judge in October 2009.  A transcript of the hearing is of 
record.

The issue of entitlement to a compensable rating for left 
ear hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO denied the Veteran's claim for entitlement to 
service connection for tinnitus in September 2006.  He did 
not appeal this decision and it became final one year later.

2. In June 2008, the Veteran sought to reopen the claim.

3. Evidence received since the RO's September 2006 decision 
which denied service connection for tinnitus is new and 
relates to an unestablished fact necessary to substantiate 
the claim.

4.  The weight of the evidence indicates that the Veteran's 
right ear hearing loss and tinnitus is related to service.  


CONCLUSIONS OF LAW

1. The evidence received since the September 2006 rating 
decision is new and material, and the claim for entitlement 
to service connection for tinnitus is reopened.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).

2. Right ear hearing loss is attributable to active duty 
service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).

3. Tinnitus is attributable to active duty service.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In this case, the Board is granting in full the benefits 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  

New and Material Evidence

In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined 
that new and material evidence has been submitted, the claim 
must be reopened.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  If it finds that the 
submitted evidence is new and material, VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the Veteran in developing the facts necessary for the 
claim has been satisfied.  See Elkins v. West, 12 Vet. App. 
209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

The Veteran is claiming entitlement to service connection 
for tinnitus.  The RO denied this claim in September 2006 on 
the basis that the evidence did not indicate that his 
tinnitus was related to active duty service.  He did not 
appeal the RO's decision and, in September 2007, the 
decision became final.  


The evidence of record at the time of the initial decision 
included a private audiological examination from January 
2006 and a second treatment note from that same physician in 
March 2006, as well as a VA audiological examination in 
April 2006.  
 
Since the RO's decision became final, the Veteran has 
submitted a VA audiological treatment note from December 
2006 and underwent a VA audiological examination in May 
2007.  The record also includes private treatment notes from 
December 2007 and May 2008.  It was additionally determined 
in August 2006 that his service treatment records were 
unavailable.

Based on the evidence submitted since the last final denial, 
the Board concludes that the Veteran's claim for entitlement 
to service connection for tinnitus should be reopened.  
Specifically, the private treatment notes from December 2007 
and May 2008 both indicate the audiologist's opinion that 
the Veteran's tinnitus is due in part to the noise exposure 
and acoustic trauma he suffered while in service.  

Because these statements are new in that they were not 
previously reviewed by the RO, and since they are material 
to an unestablished fact necessary to support his claim, 
they constitute new and material evidence.  Therefore, the 
claim is reopened.  

Entitlement to Service Connection for Hearing Loss in the 
Right Ear and Tinnitus

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).  However, continuity 
of symptoms is required where a condition in service is 
noted but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	As is relevant here, 38 C.F.R. § 3.385 (2009) defines 
impaired hearing as a disability for VA purposes when the 
hearing thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

	Finally, the Board notes that the Veteran's service 
treatment records are unavailable.  In such cases there is a 
heightened obligation to assist the appellant in the 
development of the case, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule in cases, such as in 
this situation, in which records are presumed to have been 
or were destroyed while the file was in the possession of 
the government.  See Washington v. Nicholson, 19 Vet. App. 
362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).
	
	The Veteran is already service-connected for sensorineural 
hearing loss in the left ear, which he attributes to an 
explosive charge that ignited near his head while on active 
duty.  However, he also asserts that this incident also 
caused tinnitus and sensorineural hearing loss in the right 
ear.  Based on the opinions provided by audiological 
specialists, the Board concludes that both of these claims 
should be granted.  
	
	First, with respect to his claim for hearing loss in his 
right ear, it is conceded that he has a current hearing 
disorder.  Two private audiological examinations in January 
2006 as well as VA examinations in April 2006 and May 2007 
all indicate tonal thresholds consistently 45 dB or greater 
at all frequencies from 1000 to 4000 Hertz.  Therefore, he 
currently experiences impaired hearing as defined by 
38 C.F.R. § 3.385 (2009).
	
	As to whether this hearing loss in the right ear is 
attributable to active duty, the evidence is not in 
agreement.  Specifically, a private physician opined in 
March 2006 that "some if not all" of the Veteran's hearing 
loss was likely related to the noise exposure from active 
duty service.  Additionally, a private audiologist stated in 
both December 2007 and May 2008 that the Veteran's hearing 
loss was "due in part" to the acoustic trauma he experienced 
in the military.
	
	However, a VA examiner opined in April 2006 that it was less 
likely than not that the Veteran's right ear hearing loss 
was related to military noise exposure and was instead 
consistent with his advancing age.  Although the RO placed 
more evidentiary weight on the VA examiner's opinion, the 
Board concludes that the conflicting opinions place the 
issue only in equipoise, and the Veteran should be afforded 
the benefit of the doubt in considering this claim.  
	
	Specifically, although the VA examiner had the opportunity 
to review the claims file (where the private audiologist did 
not), there was essentially no evidence in the claims file 
relating to the Veteran's hearing at that time and, as was 
noted above, his service treatment records were unavailable.  
Therefore, the VA examiner did not provided with any 
significant information by reviewing the file.  
	
	Moreover, the VA examiner's opinion is inconsistent with his 
prior statements.  While he ultimately concluded that his 
right ear hearing loss was less likely than not related to 
noise exposure while on active duty, he stated earlier in 
his opinion that "one can only speculate whether [the 
Veteran] might or might not have had hearing loss incurred 
while on active duty."  The examiner's admission that his 
opinion is at least in part speculative diminishes its 
probative value.  See 38 C.F.R. § 3.102 (2009).
	
	For many of the same reasons, the Veteran's claim for 
entitlement to service connection for tinnitus should also 
be granted.  Specifically, in his May 2005 statement, a 
private audiologist provided the opinion that the Veteran's 
tinnitus (with which the Veteran is undoubtedly diagnosed 
currently) was due to his active duty service.  
	
	While the VA examiner in April 2006 stated that the 
Veteran's tinnitus was more likely attributable to his age 
rather than active duty service, the Board again notes the 
examiner's admission that any opinion on this subject would 
largely be speculative.  Therefore, when weighing the 
probative value of the private audiologist's opinion against 
that of the VA examiner's, the issue is substantially in 
equipoise.  
	
	Therefore, given that the opinion of the Veteran's private 
audiologist is of relatively equal weight as the opinion of 
the VA examiner, the Board concludes that, when affording 
the Veteran the benefit of every reasonable doubt, the 
claims should be granted.  
	
	
ORDER

New and material evidence having been received, the 
Veteran's application to reopen a claim of entitlement to 
service connection for tinnitus granted.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

The Veteran was lasted accorded a VA examination of his 
hearing loss in May 2007.  However, since that examination, 
the Veteran asserted in July 2009 that his hearing had 
worsened.  This was reiterated at his October 2009 hearing 
before the Board.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased 
since the most recent rating examination, an additional 
examination is appropriate.  VAOPGCPREC 11-95 (April 7, 
1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In 
light of the Veteran's contentions of increased hearing loss 
since the prior examination in May 2007, the Board finds 
that an additional VA examination is necessary to determine 
the current nature and extent of his service-connected 
hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for an 
examination to determine the nature and 
extent of his hearing loss.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, should be performed.

In addition to conducting an 
audiometric evaluation, the examiner 
must obtain a detailed clinical history 
from the Veteran and provide a thorough 
account and analysis of the manner in 
which the Veteran's hearing loss 
affects him in his everyday life.

2. Thereafter, readjudicate the issue 
on appeal.  If the decision remains in 
any way adverse to the Veteran, he and 
his representative should be provided 
with a supplemental statement of the 
case (SSOC).

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


